


110 HR 1510 IH: Credit Card Repayment Act of

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1510
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Price of North
			 Carolina (for himself, Mr. Moran of
			 Virginia, Mr. Grijalva,
			 Mr. Fattah,
			 Mr. Ryan of Ohio,
			 Mr. Conyers,
			 Ms. Schwartz,
			 Mr. Etheridge, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require enhanced disclosure to consumers regarding the
		  consequences of making only minimum required payments in the repayment of
		  credit card debt, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Repayment Act of
			 2007.
		2.Enhanced consumer
			 disclosures regarding minimum paymentsSection 127(b) of the Truth in Lending Act
			 (15 U.S.C. 1637(b)) is amended by adding at the end the following new
			 paragraph:
			
				(13)Minimum
				payments
					(A)In
				generalInformation regarding repayment of the outstanding
				balance of the consumer under the account, appearing in conspicuous type on the
				front of the first page of each such billing statement, and accompanied by an
				appropriate explanation, containing—
						(i)the words
				Minimum Payment Warning: Making only the minimum payment will increase
				the amount of interest that you pay and the time it will take to repay your
				outstanding balance.;
						(ii)the number of
				years and months (rounded to the nearest month) that it would take for the
				consumer to pay the entire amount of that balance, if the consumer pays only
				the required minimum monthly payments;
						(iii)the total cost
				to the consumer, shown as the sum of all principal and interest payments, and a
				breakdown of the total costs in interest and principal, of paying that balance
				in full if the consumer pays only the required minimum monthly payments, and if
				no further advances are made;
						(iv)the monthly
				payment amount that would be required for the consumer to eliminate the
				outstanding balance in 36 months if no further advances are made; and
						(v)a
				toll-free telephone number at which the consumer may receive information about
				accessing credit counseling and debt management services.
						(B)Applicable
				rates
						(i)In
				generalSubject to clause (ii), in making the disclosures under
				subparagraph (A) the creditor shall apply the interest rate in effect on the
				date on which the disclosure is made.
						(ii)Temporary
				ratesIf the interest rate in effect on the date on which the
				disclosure is made is a temporary rate that will change under a contractual
				provision specifying a subsequent interest rate or applying an index or formula
				for subsequent interest rate adjustment, the creditor shall apply the interest
				rate in effect on the date on which the disclosure is made for as long as that
				interest rate will apply under that contractual provision, and then shall apply
				the adjusted interest rate, as specified in the contract.
						(iii)Indexed
				ratesIf the contract applies a formula that uses an index that
				varies over time, the value of such index on the date on which the disclosure
				is made shall be used in the application of the formula.
						(C)Adjustments and
				tolerancesIn prescribing regulations to carry out this
				paragraph, the Board shall take into account the Board’s authority under this
				title to provide adjustments and tolerances so as to prevent any injustice when
				a violation of the guidelines is not intentional and results from a bona fide
				error notwithstanding the maintenance of procedures reasonably adapted to avoid
				any such
				error.
					.
		3.Access to credit
			 counseling and debt management information
			(a)Guidelines
			 required
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Board of Governors of the
			 Federal Reserve System and the Federal Trade Commission (hereafter in this
			 section referred to as the Board and the
			 Commission, respectively) shall jointly, by rule, regulation, or
			 order, issue guidelines for the establishment and maintenance by creditors of a
			 toll-free telephone number for purposes of the disclosures required under
			 section 127(b)(13) of the Truth in Lending Act, as added by this Act.
				(2)Approved
			 agenciesGuidelines issued
			 under this subsection shall ensure that referrals provided by the toll-free
			 number include only those agencies approved by the Board and the Commission as
			 meeting the criteria under this section.
				(b)CriteriaThe Board and the Commission shall only
			 approve a nonprofit budget and credit counseling agency for purposes of this
			 section that—
				(1)demonstrates that it will provide qualified
			 counselors, maintain adequate provision for safekeeping and payment of client
			 funds, provide adequate counseling with respect to client credit problems, and
			 deal responsibly and effectively with other matters relating to the quality,
			 effectiveness, and financial security of the services it provides;
				(2)at a minimum—
					(A)is registered as a nonprofit entity under
			 section 501(c) of the Internal Revenue Code of 1986;
					(B)has a board of directors, the majority of
			 the members of which—
						(i)are not employed by such agency; and
						(ii)will not directly or indirectly benefit
			 financially from the outcome of the counseling services provided by such
			 agency;
						(C)if a fee is charged for counseling
			 services, charges a reasonable and fair fee, and provides services without
			 regard to ability to pay the fee;
					(D)provides for safekeeping and payment of
			 client funds, including an annual audit of the trust accounts and appropriate
			 employee bonding;
					(E)provides full disclosures to clients,
			 including funding sources, counselor qualifications, possible impact on credit
			 reports, any costs of such program that will be paid by the client, and how
			 such costs will be paid;
					(F)provides adequate counseling with respect
			 to the credit problems of the client, including an analysis of the current
			 financial condition of the client, factors that caused such financial
			 condition, and how such client can develop a plan to respond to the problems
			 without incurring negative amortization of debt;
					(G)provides trained counselors who—
						(i)receive no commissions or bonuses based on
			 the outcome of the counseling services provided;
						(ii)have adequate experience; and
						(iii)have been adequately trained to provide
			 counseling services to individuals in financial difficulty, including the
			 matters described in subparagraph (F);
						(H)demonstrates adequate experience and
			 background in providing credit counseling;
					(I)has adequate financial resources to provide
			 continuing support services for budgeting plans over the life of any repayment
			 plan; and
					(J)is accredited by an independent, nationally
			 recognized accrediting organization.
					
